Citation Nr: 0528816	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  01-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty December 1965 
to October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
North Little Rock, Arkansas.  

In July 2004, the Board remanded this claim to the RO for 
further development.  The issue of entitlement to service 
connection for major depression is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD, and 
has obtained and fully developed all evidence necessary for 
the equitable disposition of the claim.   

2.  During service the veteran did not engage in combat with 
the enemy, and it is not shown by credible supporting 
evidence that a stressor, which might lead to PTSD, occurred 
during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for chronic diseases, 
such as a psychosis, when it is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2004).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran maintains that he has PTSD from stressors during 
his active duty service in Vietnam.  The Board notes that the 
veteran's October 2001 VA examination, along with other 
medical evidence of record, shows diagnoses of PTSD 
(coexisting with other diagnoses).  However, even with a 
valid diagnosis of PTSD, service connection also requires 
satisfactory proof of a service stressor.

The veteran's service records indicate service in the United 
States Army from December 1965 to October 1967.   He served 
in the Republic of Vietnam from October 1966 to October 1967 
as a laundry worker with the 19th Supply and Service Company.  
Service records show no combat decorations or other evidence 
of participation in combat.  As it is not shown the veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  Under DSM- IV, concerning a diagnosis 
of PTSD, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

The veteran alleges service stressors such as witnessing the 
death of a Vietnamese child when a truck in his convoy hit 
her in June 1967, that he saw dead bodies, and that a friend 
of his was killed when he was out on a mission.  He has also 
reported that two soldiers were killed in 1967 when he and 
others from his unit were with the 1st Calvary.  The RO has 
attempted to verify such stressors.  In this regard, the RO 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), and in April 2004, that organization 
informed the RO that only one attack against the veteran's 
unit was documented and it was at a location at which the 
veteran did not report being stationed.  It was noted that 
where the veteran reported he was stationed, at Qui Nhon, 
there was no record of any combat activity.  In addition the 
RO requested records from NPRC to include morning reports, 
sick call reports, and accident logs for the veteran's unit, 
and these records failed to show that the veteran was in an 
area where there was combat, or arsenal involvement during 
the veteran's tour of duty.  In addition, while the veteran 
was requested to supply the names of individuals he recalled 
being killed, he has reported that this was not known to him.  

There is no evidence which corroborates the occurrence of the 
various stressors alleged by the veteran.  The Board is 
unable to find that the veteran's alleged service stressors 
have been verified by official service records or other 
credible supporting evidence.

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service. 
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to again attempt 
stressor verification through the service department.  See 38 
C.F.R. § 3.159(c)(2).  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reviewing this claim, the Board has also considered the 
veteran's own assertions and those contained in lay 
statements submitted in his behalf.  The Board finds that 
such assertions are afforded no probative weight in the 
absence of evidence that the veteran or the lay parties who 
have submitted statements have the expertise to render 
opinions about medical matters.  Although the veteran and 
other lay persons are competent to testify as to his in- 
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.   The 
evidence does not reflect that the veteran or the lay persons 
who have submitted statements possesses medical knowledge 
which would render an opinion as to etiology and a medical 
diagnosis competent.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   Thus, the personal 
opinions that a psychiatric disability began in service or is 
otherwise related to service is not a sufficient basis for 
awarding service connection.   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in August 2002, 
December 2003, and in July 2004.   

The above noted letters satisfied the content requirement of 
a VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The VCAA letters  informed the appellant concerning the 
information and evidence necessary to substantiate his claim.  
The letters explained which information or evidence it needed 
from him and what he could do to help with the claim.  The RO 
advised him as to what VA would do to assist him in the 
development of the evidence to support his claim.  In 
addition, the VCAA notice letters also contained the "fourth 
element," informing him of the need to submit medical 
evidence.  Thus, the appellant clearly had actual knowledge 
of this requirement.  


The August 2002 VCAA notice letter preceded the October 2002 
rating decision that denied service connection for PTSD and, 
hence, met the timing requirement of Pelegrini.  The Board 
acknowledges that this letter was later augmented by other 
letters and documents.  However, the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, any deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and records have been obtained.  Searches have 
been conducted for records to verify his claimed stressors.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

Service connection for PTSD is denied.  


REMAND

In July 2004, the Board instructed that the veteran be 
examined to determine the current diagnoses of any 
psychiatric disorders present, and to obtain an opinion 
concerning whether each currently diagnosed disorder is 
related to the veteran's military service.  The record does 
not show that the veteran was scheduled for such an 
examination.  A remand by the Court or the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).   Consequently, the claim for service connection for 
major depression must be remanded for such an examination.

The Board acknowledges that the examination instructions in 
July 2004 also referred to examination for PTSD; however, the 
Board now concludes that an examination for PTSD is not 
warranted, as the additional development undertaken since 
July 2004 has not led to verification of any stressor that 
might form the basis upon which to grant service connection 
for PTSD, as discussed above.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

This issue is remanded for the following action:

1.  The veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present. All 
indicated studies, tests and evaluations 
deemed necessary should be performed. For 
each psychiatric diagnosis (other than 
PTSD, for which service connection has 
been denied on the basis of the absence 
of any verified stressor), the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disorder was incurred during active 
military service. The examiner should be 
supplied with the veteran's claims folder 
and his/her report of examination should 
include the complete rationale for all 
opinions expressed.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


